Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 8/12/21 has been considered.
     Examiner’s Comments
The claimed “totally virtual reality experience”, claim 27 is interpreted as a virtual reality experience since no other meaning has been provided by applicant’s written disclosure. 
Claim Objections
4. 	Claim 14 is objected to under 37 CFR 1.75)(a) as not particularly and distinctly defining the invention because of the following informalities:  Claim 14 sets forth that the visual input originates from an artificial source and generated by a virtual reality system in the claimed method.  This wording does not appear correct.   The word “and” indicated both conditions are needed.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
5. 	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6. 	Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The written specification does not support a method that is executed “without use of a genetic algorithm”, but instead as discussed in paragraph [0150] the method (executed by a system) uses a genetic algorithm. 
 	 				Double Patenting
	
7. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
8. 	Claims 7-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-13 respectively of U.S. Patent No. 10,154,354 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  The difference between the application claims and the patent claims is that the patent claims include additional features, for example claim 10 of the patent includes the additional features directed to the training of a recipient in reverberant sound not presently claimed in claim 7 of the application.   Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”). The limitations of claims 8-10 correspond to those of claims 11-13 in U.S. Patent No. 10,154,354 B2 
9. 	Claims 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 29 of U.S. Patent No. 10,154,354 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The patent claim include all of the limitations of the instant application claim, respectively.  The patent claims also include additional limitations.  The difference between the application claim and the patent claim is that the patent claim include additional features, for example claim 29 of the patent includes the additional features directed to an evoked hearing percept corresponds to a hearing-first sensation scenario and the automatic selection of a hearing-second sensation scenario not presently claimed in claim 7 of the application.   Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”). 
Claim Rejections - 35 USC § 102
10. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



12. 	Claim(s) 7-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ota et al. (US 2017/0277257 A1).
Re claim 7:  Ota et al. teaches a system, comprising:
a virtual reality sub-system (paragraph [0003] through use of a HMD); and a hearing prosthesis (use of a cochlear implant (paragraph [0037]), wherein
the virtual reality sub-system is configured to provide first output  (audio at 620) to the hearing prosthesis,
the hearing prosthesis is configured to evoke a hearing percept (for example translation from one language to another) audio in a recipient thereof based on the first output,
the virtual reality sub-system is configured to simultaneously provide second output (displayed output at 618) to the recipient (with use of HMD (100) of the hearing prosthesis to evoke a second sensation (visual) different from hearing, and the second sensation is a sensation that results from the real-life physical phenomenon (such as the speaking of a person during a social dialog, paragraph [0022]) that results in the hearing percept. Additionally note that the HMD presents AR presentations to the user (paragraphs [0020, 0023 and 0025] which include a dialog box and computer generated image(s) that results from a physical phenomenon from a hearing percept, i.e. a person speaking  
Re claim 8: note paragraph [0003] in which the system that includes a HMD and a cochlear implant providing both visual and audio can be used for training
Re claim 9: note that arrangement in Ota et al. includes a gaze determination (602) that can be used for determination of a direction in which the audio originates along with an associated visual displayed to the user.
Re claim 10: note the arrangement can be used for training including the recognition/differentiation between different types of speech (such as first and second languages as discussed in paragraph [0050] 
13. 	Claim(s) 13, 15-19, 21 and 29-30 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lineaweaver (US 2015/0209585 A1).
Re claim 13:  Lineaweaver teaches a method, comprising:
a first action of evoking an artificial hearing percept in a recipient of a hearing prosthesis based on input indicative of a first sound (by providing a sound token that is played to a recipient paragraph[0052] by use of a cochlear implant (paragraph [0047]);
second action of receiving first visual input (visual choice, paragraph [0052]) which first visual input is correlated with the first sound (note that at least one of the visual choices correlate to the sound token), wherein the second action is executed in effective temporal correlation with the first action (the sound token and the visual choices are provided to the recipient at approximately the same time); and
repeating the first and second actions (by performing a predetermined number of generations paragraph [0053] along with the discussion of repeating paragraphs [0030, 0056 and 0059]), thereby improving the recipient’s ability to recognize the first sound.
Re claim 15: note the visual input is generated by a clinician which is definitely not a virtual reality system 
Re claims 16-17: note that the visual inputs and the sound tokens must inherently be provided to the recipient at the same time or at substantially the same time (serially) in order for a selection to be made. 
Re claim 18: note the visual input can include moving objects such as a baby crying (paragraph [0038] when making crying sounds)
Re claim 19: note the sound token can be a non-verbal sound such as from an instrument (paragraph [0038]) which the visual input be visual choice provided as already discussed with respect to claim 13.
Re claim 21: note Lineaweaver teaches in paragraph [0022] teaches that genetic algorithm “may be used”, meaning that this is not the only way of achieving the training arrangement.  Clearly modified algorithms can be used, paragraph [0033].  
Re claim 29: note that the method taught in Lineaweaver is achieved without any tracking of the eyes of the recipient. 
Re claim 30: see paragraph [0052] in which a computing device is used to display the choices with this device satisfying the claimed artificial source
Response to Arguments
14. 	Applicant's arguments filed 7/16/21 have been fully considered but they are not persuasive.
Concerning the Double patenting rejection: applicant did not argue against the double patenting rejection of claims 7-10.  Therefor each of these rejections are maintained.  As stated in this rejection claims 7-10 are patentably indistinct from the claims of the patent for reasons given in the rejection.  However since the claims of the present application do not include each of the claimed features in the parent application, same as those of the parent is incorrect.  Examiner did not say this, but instead that the claims of this application are not patentably distinct from the claims of the patent because the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”). 
Concerning the rejections under 35 U.S.C. §102:  
Re claim 7: Applicant argues that Ota et al. does not teach a virtual reality sub-system.  Examiner does not agree. As pointed out in the rejection Ota teaches this feature is taught by the use of a HMD arrangement, which corresponds to element (302). Also applicant argues that Ota et al. does not teach that the subsystem does not provide a second output of a second sensation different from hearing and which results from a real life physical phenomenon.  Examiner does not agree.  As indicated in the above 
Re claim 13: applicant states that Lineaweaver does not teach a training method.  Examiner does not agree.  First the claim does not set forth that the arrangement is used as a training method.  Also as pointed out by at least paragraph [0052] the arrangement is for “auditory training” for the recognition of sounds.  The claimed repeated actions is taught (by performing a predetermined number of generations paragraph [0053] along with the discussion of repeating paragraphs [0030, 0056 and 0059])
Re claim 15: applicant indicates that the rejection does not point to teaching in Lineaweaver.  Examiner does not agree.  Specifically the examiner noted that Lineaweaver teaches this feature by the generation by a clinician
Re claims 16 and 17:  clearly sound tokens and visual choices are provided to the recipient as discussed in paragraph [0052] which inherently would be at the same time 
Re claim 18: see above rejection of claim 18
Re claim 19: the first sound is the sound produced by an instrument (which is non-verbal) and the visual input is an image of the image of the instrument making the sound (where an instrument is a mechanical device preforming a task) satisfying the claimed machine making sound.    
Re claim 29:  Only what is disclosed by the teaching in Lineaweaver is used for the auditory training.  This training as disclosed is performed without any tracking of the eyes of the recipient therefor satisfying the limitations of the claim
Allowable Subject Matter
15. 	 Claims 1-4, 6, 20, 22, 27-28 and 31 are allowed.
16. 	Claims 14 and 25-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
17.	 The following is a statement of reasons for the indication of allowable subject matter: The teaching of Ota et al. is considered to be the closest art to the claimed invention of claim 1.  This reference teaches various operations as discussed in the previous office action.  This reference however does not teach the method that includes in combination a virtual reality system that provides a first input that is used to activate a cochlear implant, and a second input that is in temporal proximity with the evocation of the hearing percept and that is based on the first input and also where the second input is correlated with the first input as set forth.   The claimed system including in and also generated by a virtual reality system as set forth in claim 14 is neither taught by nor an obvious variation of the art of record. It is noted that if the word “and” is replaced with - -or--, then this provides a different meaning to the claim and would therefore be open up to possible art rejections.  
Conclusion
18. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
19. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SNIEZEK whose telephone number is (571)272-7563.  The examiner can normally be reached on Monday-Friday 7:00 AM-3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW L SNIEZEK/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        


/A.L.S/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        9/1/21